El Juez Asociado Señob Aldbey,
emitió la opinión del tribunal.
El apelante vendió y entregó el 16 de septiembre de 1929 al apelado 23 vacas para lechería a razón de $140 cada una y tres días antes de transcurrir seis meses desde la venta y entrega fué demandado judicialmente por el comprador para que le pagase $670 como valor de cinco de esas vacas que tenían vicios o defectos ocultos que las hacían impropias para el uso a que se destinaban, por tener tres de ellas inútiles las ubres y dos por no ser aptas para la reproduc-ción por ser viejas. Contestada la demanda y celebrado el juicio recayó la sentencia condenatoria que motiva esta ape-lación.
La cuestión fundamental alegada por el apelante en su contestación, a la demanda y también en este recurso es que *541la acción ejercitada por el apelado estaba prescrita al tiempo de presentar sn demanda, por lo dispuesto en el artículo 1399 y en el 1387 del Código Civil vigente.
Después de declarar el Código Civil en sus artículos 1364 y 1377 que el vendedor está obligado al saneamiento de la cosa vendida y a responder de su posesión legal y pacífica y de los vicios o defectos ocultos que tuviere, tiene dos pa-rí afos o apartados con varios artículos cada uno, estando dedicados los siete primeros del segundo de esos párrafos a tratar de los vicios ocultos en las cosas en general, conce-diendo acción en esos casos el artículo 1389 al comprador para optar entre desistir del contrato, abonándosele los gastos que pagó, que es la acción redbibitoria, o rebajar una cantidad proporcional del precio, a juicio de peritos, que es la acción estimatoria o cucmti minoris; acciones que según el artículo 1393 se extinguirán a los seis meses, contados desde la entrega de la cosa vendida. Los restantes artículos del párrafo segundo tratan de los vicios o defectos ocultos en las ventas de animales y ganados, disponiendo el artículo1 1399 que en estos casos la acción redbibitoria deberá inter-ponerse dentro de cuarenta días, contados desde su entrega al comprador, salvo que por el uso en cada localidad se bailen establecidos mayores o menores plazos; y el 1402 que en las ventas de animales y ganados con vicios redbibitorios gozará también el comprador de la facultad expresada en el artículo 1389, ya citado; pero deberá usar de ella dentro del mismo término que para el ejercicio de la acción redbibitoria queda respectivamente señalado.
Por lo expuesto se ve que nuestra ley civil substantiva concede por su artículo 1402 al comprador de animales con vicios ocultos las mismas acciones que el artículo 1389 con-fiere al comprador de cosas en general, o sea, la acción redbibitoria para rescindir el contrato o la estimatoria para rebajar una cantidad proporcional del precio, con la dife-rencia de que en los casos a que se refiere el artículo 1389 babrá de ejercitarse una u otra acción dentro de sesenta días *542contados desde la entrega de la oosa, mientras que cuando se trata de animales ese plazo es de cuarenta días para cual-quiera de esas dos acciones, pues el artículo 1399'fija cuarenta días para la acción redliibitoria en las ventas de animales y el 1402 dispone que en las ventas de animales y ganados el comprador tendrá las mismas acciones del artículo 1389, o •sea la redliibitoria o la estimatoria, pero haciéndose uso de ellas dentro del mismo término que para el ejercicio de la acción redliibitoria' queda respectivamente señalado; y como el término para la acción redliibitoria en los casos de venta de animales es dé cuarenta días según el artículo 1399, tenemos que llegar a la conclusión de que es de cuarenta díaé el término que rige para la acción estimatoria cuando se trata de la venta de animales y ganados. Sobre este particular dice el Sr. Manresa en sus Comentarios al Código Civil español, tomo X, página 262, tratando del artículo 1499 y refiriéndose a los artículos 1490 y 1496 de dicho código, que son iguales a los nuestros 1402, 1393 y 1399, lo siguiente:
“No se limita el artículo a e'sto, sino que, a semejanza del 1490, señala un plazo común para el ejercicio de ambas acciones en las Mentas de animales y ganados; este plazo es el establecido en el artículo 1496 al hablar de la acción redhibitoria, esto es, el marcado por los uso’s locales, y en su defecto, el de cuarenta días.”
Por lo expuesto y por no haberse alegado ni1 probado que el uso en la localidad ha establecido mayor término que el de cuarenta días para comenzar la acción establecida por el apelado, tenemos que concluir que dicha acción estaba pres-crita cuando la demanda fué presentada y que debe revocarse la sentencia apelada y absolverse al demandado, sin especial condena de costas.